Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to After Allowance RCE filed on 6/09/21. The Amendment has been entered claims 1, 21-45 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 21-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paladugu et al. US 20190253945 A1.
	Regarding claim 1, Paladugu discloses with reference to figure 21, communicating by UE (claimed mobile device) concurrently with a source BS and a target BS on a connection with the source BS  (Claimed first cellular node) and a connection with the target BS (Claimed second cellular node). The UE may concurrently communicate with the source BS and the target BS as part of a MBB handover procedure, see paragraph [0261], performing a common packet data convergence protocol (PDCP) function for the connection with the source BS and the released as part of the MBB Make-before-Break) handover procedure.  See paragraph [0262]; Paladugu also discloses with reference to figure 5, that the UE may provide a measurement report to source BS. The measurement report may indicate that a handover is to be performed from the source BS to a target BS; wherein the source BS may provide a handover request to target BS (claimed transmitting an indication of a change procedure to handover from the first node to a second cellular node), paragraph [0088], Paladugu in more detail, provides that the common PDCP function is performed by a common PDCP entity of the UE, wherein the common PDCP entity handles data of radio bearers associated with the connection with the source BS and the connection with the target BS. The common PDCP function comprises security key management for storing security keys of the source BS and the target BS and using the security keys of the source BS and the target BS. For example, the UE may maintain keys for two protocol stacks separately, may derive keys based at least in part on security keys of a base station (e.g., the target BS and/or the source BS), and/or the like. In some aspects, the common PDCP function comprises ciphering, deciphering, integrity protection, or integrity verification for data units transmitted or received over the connection with the source BS or the connection with the target BS. See paragraph [0264], (Claimed subsequent to completion of the change procedure, both the first node   and the second node   communicating with the mobile device, using the first cipher key for downlink communications of the first node and a second cipher key of the second node   for downlink communications of the second node base station);  Paladugu further discloses the UE may perform the common PDCP function before the connection with the source BS is released as part of the MBB handover procedure, see 
	Regarding claim 21, Paladugu discloses, a base station (e.g., base station 110) may include means for communicating with a second base station to configure transmission of an indication for a user equipment (UE) to release a connection with a source base station of a make-before-break (MBB) handover procedure to a target base station, wherein the first base station is one of the source base station or the target base station and the second base station is the other of the source base station or the target base station. See Paragraph [0066]. (Claimed transmitting signaling from the second node that indicates to the mobile device remain connected to the first node subsequent to completion of the change procedure).
	Note: The make-before-break (MBB) handover, provides for maintaining a connection to the source node by definition).
	Regarding claim 22, Paladugu disclose the UE being configured to receiving a handover configuration for a handover procedure in which the UE is handed over from the source BS to a target BS, wherein the handover configuration indicates to the UE whether to maintain a connection with the source BS and a connection with the target BS until receiving a notification, from the target BS or the source BS, to release the connection with the source BS. See paragraph [0064].  (Claimed the signaling is included in a change response from the second node).
release the connection with the source BS, the UE is configured to at least one of: transmit an uplink (UL) data transmission to the target BS, transmit a radio resource control (RRC) reconfiguration complete message to the target BS, or provide a measurement report that includes information indicating that channel conditions of the connection with the target BS satisfy a threshold. See paragraph [0165].
 	Regarding claim 24, Paladugu discloses that after the connection with the secondary cell group of the target BS, to indicate to the source BS whether to send the notification to switch the master cell group with the target cell of the target BS and to release the source cell of the source BS, the UE is configured to at least one of: transmit an uplink (UL) data transmission to the target BS, which is forwarded to the source BS by the target BS via Xn interface. See paragraph [0167]. (Claimed at least one of the first and second nodes forwarding uplink data from the mobile device to the other one of the first and second nodes).   
 	Regarding claims 25-28, and 30, these claims have substantially the same reverse limitations performed by an apparatus having one or more processing elements (corresponding to mobile device as in claim 1) of respective method claims 1, 21-24. These claims are thus rejected for similar reasons. Note that Paladugu discloses the UE for wireless communication may include memory and one or more processors operatively coupled to the memory, see paragraph [0007].
	Regarding claim 31, and 32, Paladugu discloses a security key associated with the target BS is different from a security key associated with the source BS, the UE is configured to integrity protection, or integrity verification. See Paragraph [0264]. (Claimed the downlink communications with both the first and second nodes use different integrity keys, as in claim 31, and claimed communications with both the first and second nodes use different integrity keys as in claim 32).
 	Regarding claim 33, is directed to the apparatus is a mobile cellular device that further includes: one or more antennas; and one or more radios coupled to the one or more processing elements and configured to communicate via the one or more antennas. Paladugu shows a UE 120 (figure2) having one or more antenna and one or more radio coupled to one or more processor).  
Regarding claims 34-37 and 39 these claims are directed to the implementation of the Apparatus claims 25-28, 30 and 32 using a non-transitory computer-readable medium having instructions executable by a computing device to perform the corresponding operations. Paladugu disclose a non-transitory computer-readable medium may store 
one or more instructions for wireless communication.  The one or more instructions, when executed by one or more processors of a UE performs the corresponding operation. See Paragraph [0009]. Therefore claims 34-37 and 39 are rejected for the same reasons.
 	Regarding claims 29 and 38, Paladugu disclose that the UE may identify the target base station based at least in part on a measurement associated with the source base station and/or the target base station. See paragraph [0187].
Regarding new claim 40, claim 40 has similar limitation as in method claim 1 with the slight difference of specifying a time duration in the limitation
during a time interval in which the second node communicates with the mobile device using a second cipher key for downlink communications of the second node” instead of the limitation of claim 1 “subsequent to completion of the change procedure, both the first node  and the second node   communicating with the mobile device, using the first cipher key for downlink communications of the first node   and a second cipher key of the second node  for downlink communications of the second node”.
Claim 40 does not specify the limitation of “transmitting a release indication from the second node that indicates for the mobile device to release communication resources for the first node and continue communication with the second node base station. 
 However, a “time interval” is implicit to Paladugu because prior to the completion of the handover, the UE as indicated above uses the PDCP function to communicate with both the first and second base station using wherein the common PDCP function comprises ciphering, deciphering, integrity protection, or integrity verification for data units transmitted or received over the connection with the source BS or the connection with the target BS. (See paragraph [0264]), the UE communicates with the source BS and the target BS as part of a MBB handover procedure, see paragraph [0261]  a time duration is required for the concurrent communication with the source BS and the target BS prior to handover completion.
As to claims 41-45:
 	Regarding claim 41, the claim in light of the parent claim 40 only specify the second node has one or more processors.

	Regarding claim 43, has the same limitation of claim 22, the only difference is that one or more processors corresponding to the second node in lieu of second node. 
	Regarding claim 44, has a similar limitation of claim 1 (which limitation was not recited in parent claim 40), the only difference is that one or more processors corresponding to the second node in lieu of second node.
	Regarding claim 45, claim 45 has similar subject matter as in claim 24, the only difference is that one or more processors corresponding to the first node instead of first node.
 	Paladugu disclose the UE, source base station, target base station each having one or more processors. See paragraphs respective paragraphs [0007], [0009], and [0027].

 Response to Arguments
Applicant did not provide any argument in light of Amended claims1, 21-39 and newly added claims 40-45.
However, based on the claims as amended and/or added, the indicated allowability of claim 1, 21-39 is withdrawn in view of the Paladugu et al. US 20190253945 A1. This reference correspond to the Patent US 10687263 B2 cited in Form PTO-892 filed on 11/10/2020.  
Applicants are required to specify the corresponding claimed limitations in the specification such as “change procedure to handover” and “subsequent to completion of the 
Also in order to avoid lengthy prosecution, Applicants are requested to reconsider the prior art of record cited by the Applicants as being pertinent to many pertinent features of the specification as indicated in the foreign search reports documents, and also given the reference to Paladugu et al. US 20190253945 A1 which used in the above rejections, and more importantly there is the presumption that Applicants were aware of distinctive features of the claims as amended to the teaching of Paladugu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        6/14/2021